Dismiss and Opinion Filed April 2, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00017-CV

               KALAN BETTS AND ALL OTHER OCCUPANTS, Appellant
                                    V.
                           MARK HOWARD, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-06269-B

                             MEMORANDUM OPINION
                Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                Opinion by Chief Justice Wright
       The filing fee and docketing statement in this case are past due. By postcard dated

January 7, 2014 we notified appellant the $195 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated January 7, 2014, we notified appellant

the docketing statement had not been filed in this case. We directed appellant to file the

docketing statement within ten days. We cautioned appellant that failure to do so might result in

dismissal of this appeal. To date, appellant has not paid the filing fee, filed the docketing

statement, or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




140017F.P05



                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   JUDGMENT

KALAN BETTS AND ALL OTHER                       On Appeal from the County Court at Law
OCCUPANTS, Appellant                            No. 2, Dallas County, Texas
                                                Trial Court Cause No. CC-13-06269-B.
No. 05-14-00017-CV        V.                    Opinion delivered by Chief Justice Wright.
                                                Justices Lang-Miers and Brown
MARK HOWARD, Appellee                           participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee MARK HOWARD recover his costs of this appeal from
appellant KALAN BETTS AND ALL OTHER OCCUPANTS.


Judgment entered April 2, 2014




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE




                                          –3–